DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on September 30, 2019.
Claims 21, 22, 24-26, and 28-36 are pending.
Claims 21, 22, 24-26, 28-34, and 36 have been amended.
Claims 21-40 have been added.
Claims 1-20, 23, 27, and 37-40 have been canceled.
Claims 21, 22, 24-26, and 28-36 are allowed and will be renumbered as 1-14 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 30, 2019. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael B. Comeau (Reg. No. 67,588) on February 25, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 09/30/2019), please cancel Claims 23, 27, and 37-40 and amend Claims 21, 22, 24-26, 28-34, and 36 as follows:

1-20. (Canceled)

21. (Currently Amended) A computing system, comprising:
a first computing device; and
a second computing device, including:
a processor; and
a compiler;
wherein the first computing device is configured to obtain a profile of the processor of the second computing device, select an algorithm from a plurality of algorithms for the processor of the second computing device to compute while the second computing device is in an idle power mode, and provide instructions for computing the selected algorithm from the plurality of algorithms; [[and]]
wherein the selected algorithm from the plurality of algorithms corresponds to a maximum expected efficiency value of the plurality of algorithms;
wherein the first computing device is further configured to test the plurality of algorithms for the second computing device prior to selecting the algorithm from the plurality of algorithms; and
wherein the compiler of the second computing device is configured to automatically convert the provided instructions to a different language that is compatible with the processor of the second computing device.

22. (Currently Amended) The computing system of claim 21, wherein the profile of the processor of the second computing device includes a model or part number, a voltage, a clock speed, and/or an expected instruction language.

23. (Canceled)

24. (Currently Amended) The computing system of claim 21, wherein the first computing device is further configured to obtain an idle power consumption of the second computing device.

25. (Currently Amended) The computing system of claim 24, wherein the selected algorithm from the plurality of algorithms corresponds to an expected power consumption that is less than or equal to the idle power consumption of the second computing device.

26. (Currently Amended) The computing system of claim 24, wherein the selected algorithm from the plurality of algorithms corresponds to a maximum expected value of the that is less than or equal to the idle power consumption of the second computing device.

27. (Canceled)

28. (Currently Amended) The computing system of claim [[27]] 21, wherein the first computing device is further configured to store results of the testing of the plurality of algorithms for the second computing device for use in selecting algorithms for other second computing devices.

29. (Currently Amended) A method of operating a computing system having a plurality of computing devices, the method comprising:
using a first computing device to obtain a profile of a processor of a second computing device;
selecting, via the first computing device, a list of algorithms, from a plurality of algorithms, for the second computing device;
testing operations of the second computing device with [[the]] algorithms of the list of algorithms;
storing results from the testing of the operations of the second computing device in a storage device connected to the first computing device;
determining [[the]] a most efficient algorithm from the list of algorithms, wherein the most efficient algorithm is an algorithm with a highest expected efficiency value;
providing instructions from the first computing device to the second computing device for computing the most efficient algorithm;
translating, via a compiler of the second computing device, the instructions from a first language to a second language;
providing the translated instructions in the second language to the processor of the second computing device; and
operating the second computing device according to the translated instructions to compute the most efficient algorithm.

30. (Currently Amended) The method of claim 29, wherein the profile of the processor of the second computing device includes a part number of the processor of the second computing device, a voltage of the processor of the second computing device, a clock speed of the processor of the second computing device, and an indication of the second language.

31. (Currently Amended) The method of claim 29, including determining when the second computing device is operating in a low power mode; wherein operating the second computing device according to the translated instructions includes operating the second computing device according to the translated instructions only when the second computing device is in the low power mode.

32. (Currently Amended) The method of claim 31, wherein operating the second computing device according to the translated instructions includes operating the second 

33. (Currently Amended) The method of claim 29, including obtaining a low power consumption of the second computing device; wherein operating the second computing device according to the translated instructions includes operating the second computing device with a power consumption at or below the low power consumption of the second computing device.

34. (Currently Amended) The method of claim 33, wherein the most efficient algorithm does not cause the second computing device to consume more power than the low power consumption of the second computing device.

35. (Previously Presented) The method of claim 29, including automatically converting cryptocurrency rewards for computing the most efficient algorithm into a fiat currency and crediting an account associated with an owner of the second computing device with the fiat currency.

36. (Currently Amended) The method of claim 29, wherein testing the operations of the second computing device with the algorithms of the list of algorithms includes simulating performance of the second computing device.

37-40. (Canceled)



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the first computing device is configured to obtain a profile of the processor of the second computing device, select an algorithm from a plurality of algorithms for the processor of the second computing device to compute while the second computing device is in an idle power mode, and provide instructions for computing the selected algorithm from the plurality of algorithms; wherein the selected algorithm from the plurality of algorithms corresponds to a maximum expected efficiency value of the plurality of algorithms; wherein the first computing device is further configured to test the plurality of algorithms for the second computing device prior to selecting the algorithm from the plurality of algorithms” as recited in independent Claim 21; and further fail to teach, in combination with the other claimed limitations, “selecting, via the first computing device, a list of algorithms, from a plurality of algorithms, for the second computing device; testing operations of the second computing device with algorithms of the list of algorithms; storing results from the testing of the operations of the second computing device in a storage device connected to the first computing device; determining a most efficient algorithm from the list of algorithms, wherein the most efficient algorithm is an algorithm with a highest expected efficiency value; providing instructions from the first computing device to the second computing device for computing the most efficient algorithm; translating, via a compiler of the second computing device, the instructions from a first language to a second language; providing the translated instructions in the second language 
The closest cited prior art, the combination of US 2013/0214600 (hereinafter “Van De Poel”) and US 2013/0276094 (hereinafter “Prat”), teaches power state control of a device that is connected to two or more other devices. However, the combination of Van De Poel and Prat fails to teach “wherein the first computing device is configured to obtain a profile of the processor of the second computing device, select an algorithm from a plurality of algorithms for the processor of the second computing device to compute while the second computing device is in an idle power mode, and provide instructions for computing the selected algorithm from the plurality of algorithms; wherein the selected algorithm from the plurality of algorithms corresponds to a maximum expected efficiency value of the plurality of algorithms; wherein the first computing device is further configured to test the plurality of algorithms for the second computing device prior to selecting the algorithm from the plurality of algorithms” as recited in independent Claim 21; and further fails to teach “selecting, via the first computing device, a list of algorithms, from a plurality of algorithms, for the second computing device; testing operations of the second computing device with algorithms of the list of algorithms; storing results from the testing of the operations of the second computing device in a storage device connected to the first computing device; determining a most efficient algorithm from the list of algorithms, wherein the most efficient algorithm is an algorithm with a highest expected efficiency value; providing instructions from the first computing device to the second computing device for computing the most efficient algorithm; translating, via a compiler of the second computing device, the instructions from a first language to a second language; providing the translated instructions in .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2009/0135751 (hereinafter “Hodges”) discloses reducing power consumption of networked devices.
US 2010/0058087 (hereinafter “Borras”) discloses enhancing a user experience on a mobile device such as a wireless device using NVM XIP memories by providing power management for mobile electronic devices.
US 2010/0280676 (hereinafter “Pabon”) discloses a multi-functional, one-wire communication between a multi-port power supply capable of receiving digital communications and one or more devices to be powered by the power supply.
US 2012/0003932 (hereinafter “Zhodzishsky”) discloses reducing power consumption in Bluetooth proximity implementations.
US 2012/0155347 (hereinafter “Husted”)
US 2012/0266002 (hereinafter “Kim”) discloses semiconductor memory devices having a low power operating mode.
US 2016/0147292 (hereinafter “Sunwoo”) discloses reducing power consumption in an electronic device including one or more displays.
US 2019/0042157 (hereinafter “Bonen”) discloses an architecture for dynamic transformation of memory configuration.
“Understanding ProgPoW,” October 25, 2018 (hereinafter “ProgPoW”) discloses a GPU-tuned extension of Ethash that minimizes the efficiency gap available to fixed-function hardware.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Qing Chen/
Primary Examiner, Art Unit 2191